Title: To John Adams from Thomas Jefferson, 26 November 1790
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Philadelphia Nov. 26. 1790.

From a letter received from the President mr Lear is satisfied he cannot be here to-day and doubts even the possibility of his arrival tomorrow.  of course our expedition of to-day would be certainly fruitless, and is therefore laid aside agreeably to a message I have received from Genl. Knox & the attorney Genl.
Your’s affectionately & respectfully

Th: Jefferson